EXHIBIT10.2 CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE This Confidential Separation Agreement and General Release (the "Agreement") is by and between H. Dean Jones II ("Mr. Jones'') and Texas Gas Transmission, LLC ("Texas Gas"), Boardwalk GP, LLC ("Boardwalk"), Boardwalk Pipelines Holding Corp. ("Holding") and Boardwalk Operating GP, LLC ("Operating") (Texas Gas, Boardwalk, Holding and Operating are collectively referred to herein as the "Company" and references herein are deemed to refer to each such entity individually). 1.Voluntary Retirement from Employment.
